Citation Nr: 1634945	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another person.  

2.  Entitlement to specially adapted housing or special home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel




INTRODUCTION

The Veteran served on active duty from May 1978 to April 1979.

This matter is on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.   

The Veteran had also perfected appeals seeking increased ratings for neuropathy in the left lower extremity, residuals of a right total knee replacement and for anterior metatarsalgia.  However, she later withdrew these appeals, and they were never certified to the Board.  Therefore, although they were perfected, they are not addressed in this decision.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran requires the assistance of another person in meeting her daily needs such as dressing, and protecting herself from the hazards and dangers of her daily environment due to service-connected disabilities.

2. Veteran's service-connected disabilities in her lower extremities result in loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.






CONCLUSIONS OF LAW

1.  The criteria for SMC by reason of the need for regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2013).

2.  The criteria for entitlement to a certificate for a special home adaptation grant have been met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.809 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Aid and Attendance

The Veteran is claiming entitlement to SMC based on the extent of her disabilities.  In addition to any benefits already received, a veteran may also be entitled to SMC benefits where there is an established need for regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014 & Supp. 2015); 38 C.F.R. § 3.350(b)(3) (2015).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he or she: 
(1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2015).  See also 38 C.F.R. § 3.351(b), (c) (2015).  The criteria to be considered in establishing a factual need for aid and attendance include:

* The inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; 
* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.);
* Inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; 
* Inability to attend to the wants of nature; or 
* Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.

See 38 C.F.R. § 3.352(a).

While it is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made, at least one must be shown.  See Turco v. Brown, 9 Vet. App. 222 (1996).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  Instead, they must be based on the actual requirement of personal assistance from others.  Id.

For the relevant period on appeal, the Veteran is service-connected for an acquired psychiatric disorder (with a 100 percent disability rating), lumbar spine disability (40 percent disabling), sciatic neuropathy in the left lower extremity (80 percent disabling), residuals of a prosthetic replacement to both knees (60 percent disabling, bilaterally) and a bilateral foot disability (10 percent disabling).  Her total schedular disability rating is 100 percent.  She has also been deemed unemployable due to her service connected disabilities, and also receives special monthly compensation under 38 U.S.C.A. § 1114(s).  Therefore, consideration of entitlement to SMC based on housebound status is not on appeal.  

Based on the evidence of record, SMC based on the need for aid and attendance should be granted.  As an initial matter, while it is true that a veteran might normally have a single disability rated as 100 percent disabling that contributes to her need for aid and attendance, this is not an absolute requirement.  Here, the evidence reflects that her left leg was amputated in March 2010 after her prosthetic knee became infected.  In addition to the fact that she had a prosthetic right knee, a VA examination in July 2011 indicated that she began to experience additional right foot symptoms resulting from overuse.  Even though none of these disorders is rated at 100 percent, the collective impact of these disabilities is substantial.

Most notably, based on the findings from a VA examination in August 2012, it cannot be said that the Veteran is necessarily bedridden.  However, the evidence also does not indicate that she is truly unable to protect herself from hazards or dangers incident to her daily environment.  Specifically, she stated that she has experienced multiple falls, which have resulted in a fracture to the right foot, and she mentioned a fall in 2009 where she fractured her skull.  Significantly, she already utilizes a home health attendant, who takes care of her throughout the day on most days.  

In the Board's view, the fact that the Veteran has experienced a number of falls, in conjunction with the fact that she already uses a home health attendant is sufficient evidence that she is effectively unable to maintain her safety without assistance.  Therefore, the requirements of 38 C.F.R. § 3.352(a) have been met, and SMC is granted on this basis.  

Adapted Housing and Special Adaptation Grant

The Veteran is claiming entitlement to benefits for adapted housing or, in the alternative, a special adaption grant.  Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: 

* The loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 
* Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; 
* The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 
* The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;
* The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; 
* Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; or
* Service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017. 

38 C.F.R. § 3.809(a) & (d) (2015).  

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Based on the evidence of record, the Board determines that specially adapted housing is warranted.  First, as was note above, the Veteran's left leg has been amputated, and the only question for consideration is whether the disabilities to the Veteran's right leg constitutes "loss of use" for purposes of this section.  In this regard, as was discussed above, she is service connected a total right knee replacement (with a 60 percent disability rating) and, although she is service-connected for metatarsalgia in the right foot (with a 10 percent disability rating), she is also recovering from a right foot fracture.  

Regardless of the precise nature of the disabilities to the Veteran's right lower extremity, the evidence also reflects that her disabilities are sufficiently severe that they preclude locomotion for purposes of 38 C.F.R. § 3.308(c).  Specifically, in November 2010, she stated that she generally used a walker and a wheelchair to ambulate in her home.  At her VA examination in August 2012, she stated that she was "not able to mobilize and do certain things she wants to do without somebody being with her and supporting her."  She also explained on that occasion that she uses a bedside commode when she is alone because she is effectively unable to ambulate to her bathroom.  

In the Board's view, the Veteran's limitations in her lower extremities are severe enough that they effectively preclude locomotion.  As such, entitlement to adapted housing is warranted.  Finally, as the Board finds that this benefit is warranted, she is legally precluded from also obtaining a special home adaptation grant under 38 C.F.R. § 3.809a (2015).  Therefore, this aspect of her claim is moot and is not considered.  

VA Duty to Notify and Assist

VA Duty to Notify and Assist VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

SMC based on the need for the aid and attendance of another person is granted.  

Entitlement to specially adapted housing is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


